Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated March 10, 2021, claims 1-19 are active in 

this application.

Specification

 	If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Foreign Priority

 	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)
  (d), which papers have been placed of record in the file.


Information Disclosure Statement

 	The information disclosure statements filed March 10, 2021 through January 12, 2022 have 

been considered.


Claim Objections

 	Claims 2-10 and 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim  Rejections-  35  U.S.C.  §   102

 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diep et al. [US Patent # 10,510,413].
With respect to claim 1, Diep et al. disclose a method of adjusting operating conditions for a semiconductor memory device, wherein the semiconductor memory device [figs. 5a, 6a, 12B and 13] includes: a substrate [611]; a plurality of first conductive layers arranged in a first direction intersecting with a surface of the substrate [WL’s are “intersecting the surface of the substrate in any direction]; a plurality of first semiconductor layers that extend in the first direction and face the plurality of first conductive layers [DL’s facing WL’s – see fig. 5a]; a second semiconductor layer that is separated from the substrate in the first direction and is connected to one end portions of the plurality of first semiconductor layers in the first direction [620 or dielectric layers between WL’s]; and an electric charge accumulating layer [710n] disposed between the plurality of first conductive layers and the plurality of first semiconductor layers, at a predetermined timing of a program operation [programming/verify], a second conductive layer which is one of the plurality of first conductive layers is supplied with a program voltage [Vpgm – fig. 12b/13] or a write pass voltage [Vpass – fig. 12b/13] smaller than the program voltage [plural WL’s maybe grouped in subgroups with pass voltage and program voltage being applied – see figs. 6a and 13], and the method executes: a first operation [step 2 of fig. 13] that supplies the .


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diep et al. [US Patent # 10,510,413].
With respect to claim 11, Diep et al. disclose a method of adjusting operating conditions for a semiconductor memory device, wherein the semiconductor memory device [figs. 5a, 6a, 12B and 13] includes: a substrate [611]; a plurality of first conductive layers arranged in a first direction intersecting with a surface of the substrate [WL’s are “intersecting the surface of the substrate in any direction]; a plurality of first semiconductor layers that extend in the first direction and face the plurality of first conductive layers [DL’s facing WL’s – see fig. 5a]; a second semiconductor layer that is part of the substrate and is connected to one end portions of the plurality of first semiconductor layers in the first direction [611 is in contact with a source end of each string of memory cells in a block]; and an electric charge accumulating layer [710n] disposed between the plurality of first conductive layers and the plurality of first semiconductor layers, at a predetermined timing of a program operation [programming/verify], a second conductive layer which is one of the plurality of first conductive layers is supplied with a program voltage [Vpgm – fig. 12b/13] or a write pass voltage [Vpass – fig. 12b/13] smaller than the program voltage [plural WL’s maybe grouped in subgroups with pass voltage and program voltage being applied – see figs. 6a and 13], and the method executes: a first operation [step 2 of fig. 13] that supplies the second conductive layer [WL2] with the write pass voltage [Vpass_low] and 


Allowable   Subject   Matter

 	The following is an Examiner's statement of reasons for the indication of
  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
-with respect to claim 2, the method repeatedly performs the first operation and the second operation. 
-with respect to claim 3, assuming that a plurality of conductive layers among the plurality of first conductive layers closest to the second semiconductor layer are a plurality of fourth conductive layers, at a predetermined timing of the program operation, the plurality of fourth conductive layers are supplied with a voltage smaller than the write pass voltage, and the third conductive layer is one of the plurality of fourth conductive layers.
-with respect to claim 5, assuming that a plurality of conductive layers among the plurality of first conductive layers farthest from the second semiconductor layer are a plurality of fifth conductive layers, in the first operation, the plurality of fifth conductive layers are supplied with a second voltage smaller than the verify voltage.
-with respect to claim 6, the semiconductor memory device includes: a plurality of bit lines connected to the other end portions of the plurality of first semiconductor layers in the first direction, wherein at a predetermined timing of the first operation, a first bit line which is one of the plurality of bit lines and a second bit line which is another one of the plurality of bit lines are supplied with different voltages. 

-with respect to claim 10, the semiconductor memory device includes a third semiconductor layer that is disposed between the second semiconductor layer and the plurality of first conductive layers and faces the plurality of first semiconductor layer, wherein the second semiconductor layer includes N type impurities.
--with respect to claim 12, the method repeatedly performs the first operation and the second operation. 
-with respect to claim 14, assuming that a plurality of conductive layers among the plurality of first conductive layers closest to the second semiconductor layer are a plurality of fourth conductive layers, at a predetermined timing of the program operation, the plurality of fourth conductive layers are supplied with a voltage smaller than the write pass voltage, and the third conductive layer is one of the plurality of fourth conductive layers.
-with respect to claim 15, assuming that a plurality of conductive layers among the plurality of first conductive layers farthest from the second semiconductor layer are a plurality of fifth conductive layers, in the first operation, the plurality of fifth conductive layers are supplied with a second voltage smaller than the verify voltage.
-with respect to claim 16, the semiconductor memory device includes: a plurality of bit lines connected to the other end portions of the plurality of first semiconductor layers in the first direction, wherein at a predetermined timing of the first operation, a first bit line which is one of the plurality of bit lines and a second bit line which is another one of the plurality of bit lines are supplied with different voltages. 
-with respect to claim 18, at a first timing of the first operation, the second conductive layer is supplied with the write pass voltage, the third conductive layer is supplied with the program voltage, and a seventh 

Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        March 26, 2022